 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MOHAMUD MOHAMED,                                   No. 2: 17-cv-1773 KJN P
12                        Plaintiff,
13            v.                                         ORDER
14    R. GONZALES,
15                        Defendant.
16

17           Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is defendant’s amended motion to compel. (ECF

19   No. 35.) In this motion, defendant seeks an award of monetary sanctions for plaintiff’s

20   submission of untimely responses to discovery requests. For the reasons stated herein,

21   defendant’s motion is denied.

22   Defendant’s Motion

23           On July 12, 2018, the court issued a discovery and scheduling order. (ECF No. 31.) This

24   order provided that the parties could conduct discovery until November 2, 2018. (Id. at 5.) This

25   order stated that all requests for discovery pursuant to Federal Rule of Civil Procedure 31, 33, 34

26   or 36 shall be served not later than sixty days prior to November 2, 2018. (Id.) This order also

27   provided that responses to written discovery requests were due within forty-five days after the

28   request is served. (Id. at 4.)
                                                        1
 1          On August 31, 2018, defendant mailed plaintiff a request for production of documents,

 2   interrogatories and requests for admissions, set one. (ECF No. 35-2 at 1.) The discovery requests

 3   advised plaintiff that his responses were due within forty-five days from the date of service of

 4   these requests. (Id. at 5, 10, 13.) Plaintiff’s responses to these requests were due on October 18,

 5   2018, i.e., forty-five days to respond plus three days for service by mail. See Fed. R. Civ. P. 6(d).

 6          On September 25, 2018, a non-party inmate sent a letter to defense counsel asking for an

 7   extension of time until November 14, 2018 to respond to the written discovery because plaintiff

 8   was waiting to obtain medical documents. (ECF No. 35-2 at 2.) On October 3, 2018, defense

 9   counsel sent plaintiff a letter granting plaintiff until October 23, 2018, to respond to the requests

10   for productions and interrogatories. (Id.) Defense counsel did not agree to any extension of time

11   to respond to the requests for admissions because plaintiff did not require medical records to

12   respond to this request. (Id.)

13          On November 1, 2018, defense counsel deposed plaintiff. (ECF No. 32-1 at 1.) At the

14   conclusion of the deposition, defense counsel asked plaintiff why he did not respond to the

15   discovery requests. (Id.) Plaintiff told defense counsel that he thought he had responded, but was

16   not sure. (Id.) Defense counsel told plaintiff to re-send the discovery responses, if he found that

17   he sent them at all, with the original proof of service. (Id. at 2.) Defense counsel told plaintiff

18   that she would not provide him with a request for an extension of time to respond to the requests

19   for admissions, but that he could respond to the interrogatories and request for production of

20   documents no later than November 7, 2018. (Id.)
21          After receiving no response to the discovery requests, defendant filed a motion to compel

22   on November 15, 2018. (ECF No. 34.) On November 20, 2018, defense counsel received a

23   response to the discovery requests. (ECF No. 35-2 at 2.) The proof of service for plaintiff’s

24   responses indicates that they were mailed on November 12, 2108. (Id. at 30.) Attached to

25   plaintiff’s responses was a document titled “Request for Stipulation on Extension of Time to

26   Comply with the Discovery Requests.” (Id. at 25.) In this document, signed by plaintiff on
27   September 25, 2018, plaintiff requested until November 14, 2018 to provide his responses to the

28   discovery requests because he needed medical records. (Id. at 26.) In a letter dated November
                                                        2
 1   12, 2018, provided with the responses, plaintiff wrote “per the attached stipulation ...I was under

 2   the impression that the discovery responses were due on 11/14/18.” (Id. at 28.)

 3          Defense counsel did not find any of plaintiff’s late responses to be deficient. (Id. at 2.)

 4          In the amended motion to compel, defendant seeks an award of attorneys’ fees of $765.

 5   In her declaration, defense counsel states that she spent four and a half hours on the motion to

 6   compel and amended motion to compel, which included corresponding with plaintiff regarding

 7   the written discovery responses, reviewing the history of discovery-related correspondence, and

 8   drafting both motions. (Id. at 2.) Defense counsel alleges that the total attorneys’ fees incurred as

 9   a result of her time on this matter is $765. (Id.)

10   Plaintiff’s Opposition

11          In his opposition, plaintiff argues that his responses were timely for several reasons. First,

12   plaintiff claims that he was not aware of the court imposed forty-five days deadline to respond to

13   discovery requests. (ECF No. 36 at 2.) Second, plaintiff claims that he sent defense counsel his

14   stipulation for an extension of time in September 2015, but she failed to respond. (Id.) Plaintiff

15   then claims that he re-sent defense counsel the stipulation on October 3, 2018, and she again

16   failed to respond. (Id.) Plaintiff then assumed that defense counsel agreed with the stipulation

17   granting him until November 14, 2018 to submit his responses. (Id.) Plaintiff also claims that he

18   never received defense counsel’s letter dated October 3, 2018. (Id. at 5.)

19          Plaintiff also argues that the discovery was not served on him sixty days prior to

20   November 2, 2018, as required by the scheduling order. Finally, plaintiff argues that defendant
21   failed to meet and confer with him regarding the discovery requests.

22   Discussion

23          Rule 37(a)(5)(A) provides that if the requested discovery is provided after a motion to

24   compel is filed, the court must, after giving an opportunity to be heard, require the party whose

25   conduct necessitated the motion, to pay the movant’s reasonable expenses incurred in making the

26   motion, including attorneys’ fees. But the court must not order this payment if:
27                  (i) the movant filed the motion before attempting in good faith to
                    obtain the disclosure or discovery without court action;
28
                                                          3
 1                     (ii) the opposing party’s nondisclosure, response, or objection was
                       substantially justified; or
 2
                       (iii) other circumstances make an award of expenses unjust.
 3

 4   Fed. R. Civ. P. 37(a)(5)(A).

 5          The record clearly demonstrates that plaintiff did not provide defendant with timely

 6   responses to discovery requests. Defense counsel granted plaintiff extensions of time to submit

 7   responses to the request for production of documents and interrogatories in the October 3, 2018

 8   letter and at the conclusion of his deposition. Defense counsel did not grant plaintiff an extension

 9   of time to submit his responses to the requests for admissions. Plaintiff mailed his discovery

10   responses on November 12, 2018, i.e., five days after the deadline granted by defense counsel at

11   the deposition.

12          The undersigned is not persuaded by plaintiff’s arguments that he believed he had until

13   November 14, 2018, to submit his responses. Plaintiff’s self-serving claim that on two occasions,

14   he mailed defense counsel the stipulation granting him until November 14, 2018, to submit his

15   responses is not supported by any evidence. It is clear that defense counsel did not receive the

16   stipulation until it arrived with the discovery responses. In addition, in the opposition, plaintiff

17   appears to conflate the stipulation with the letter sent by the third party on plaintiff’s behalf on

18   September 25, 2018. Defense counsel received the September 25, 2018 letter, to which she

19   responded in the October 3, 2018 letter.

20          Plaintiff’s claim that he did not know about the forty-five days deadline for responding to

21   discovery requests is not credible. The discovery and scheduling order clearly contained this

22   information. In addition, the discovery requests also informed plaintiff that he had forty-five days

23   from the date of service to respond. The fact that plaintiff sought an extension of time, through a

24   third party, to serve his responses undermines his argument that he did not understand the

25   discovery deadline.

26          The undersigned is also not persuaded by plaintiff’s claim that he did not receive

27   counsel’s October 3, 2018 letter granting him until October 23, 2018 to respond. This letter

28   contains plaintiff correct mailing address.
                                                         4
 1             Finally, plaintiff’s argument that defendant served the discovery requests later than sixty

 2   days prior to November 2, 2018, is without merit. Defendant’s discovery requests were timely

 3   served.

 4             Accordingly, defendant is entitled to an award of attorneys’ fees unless plaintiff meets one

 5   of the three exceptions for an award of fees set forth above.

 6             Did Defense Counsel Make a Good Faith Attempt to Obtain Discovery Without Court

 7   Action?

 8             Defense counsel made a good faith attempt to obtain responses to the request for

 9   production of documents and interrogatories, before filing the first motion to compel, by granting

10   plaintiff two extensions of time to submit responses to these requests.

11             The undersigned observes that the requests for admissions asked plaintiff to admit facts

12   which contradict the allegations in the complaint.1 The undersigned is troubled by the use of

13   “gotcha” requests for admissions and defense counsel’s failure to grant plaintiff an extension of

14   time to respond to these requests. While plaintiff may not have required medical records to

15   respond to these requests, plaintiff clearly sought an extension of time to submit his responses to

16   the request for admissions. For these reasons, the undersigned finds that defense counsel’s failure

17   to grant plaintiff an extension of time to respond to the “gotcha” requests for admissions did not

18   constitute a good faith attempt to obtain the discovery without a court order. For this reason,

19   defense counsel is not entitled to attorneys’ fees for the work performed as to the requests for

20   admissions.
21             Was Plaintiff’s Failure to Timely Respond Substantially Justified?

22             Plaintiff has not shown that his failure to provide timely responses to the request for

23   production of documents and interrogatories was substantially justified.

24             Do Other Circumstances Make an Award of Attorneys’ Fees Unjust?

25             The undersigned now turns to whether other circumstances make an award of attorneys’

26   1
        Plaintiff alleges that on December 5, 2016, defendant Gonzales used excessive force when he
27   took plaintiff to the ground, without cause. (ECF No. 1 at 3.) Request for admissions No. 11
     states, “Officer Gonzales did not force you down to the ground on December 5, 2016.” (ECF No.
28   35-2 at 16.)
                                                       5
 1   fees unjust, with respect to the interrogatories and request for production of documents.

 2             As discussed above, plaintiff’s claim that he believed his discovery responses were due on

 3   November 14, 2018 is not credible. However, plaintiff mailed his responses on November 12,

 4   2018, which was five days after the November 7, 2018 deadline defense counsel granted plaintiff

 5   at the deposition. Therefore, the responses were not significantly late. Unfortunately, defense

 6   counsel did not receive these responses until after she filed the first motion to compel on

 7   November 15, 2018. The undersigned also observes that defense counsel did not find any of the

 8   responses deficient. For these reasons, an award of attorneys’ fees is unjust.

 9             In addition, plaintiff’s trust account statement, submitted when plaintiff filed this action,

10   indicates that plaintiff would be unable to pay the fees sought by defense counsel. (ECF No. 5.)

11   Were the undersigned to order plaintiff to pay the fees, plaintiff would be subject to further

12   sanctions, including evidentiary sanctions or dismissal of this action in whole or in part, if he did

13   not pay the fees. Based on the circumstances of the pending motion to compel, it is unjust to set

14   plaintiff up for these more drastic sanctions by ordering a monetary sanction he cannot afford.

15             While defendant’s request for an award of attorneys’ fees is denied, plaintiff is cautioned

16   that if he again disregards court ordered deadlines, the undersigned will not hesitate to impose

17   appropriate sanctions.

18             Accordingly, for the reasons discussed above, defendant’s amended motion to compel is

19   denied.

20   Request for Admissions
21             In the motion to compel, defendant argues that plaintiff’s untimely response to the

22   requests for admissions means that these requests are admitted. Federal Rule of Civil Procedures

23   36(a)(3) provides that “a matter is admitted unless, within 30 days after being served, the party to

24   whom the request is directed serves on the requesting party a written answer or objection

25   addressed to the matter.” “No motion to establish the admissions is needed because Federal Rule

26   of Civil Procedure 36(e) is self executing.” Federal Trade Commission v. Medicor LLC, 217
27   F.Supp.2d 1048, 1053 (C.D. Cal. 2002).

28   ////
                                                           6
 1          As discussed above, the undersigned is troubled by defense counsel’s failure to grant

 2   plaintiff an extension of time to submit responses to these “gotcha admissions.” However,

 3   despite defense counsel’s failure to grant plaintiff an extension of time, plaintiff could have

 4   sought an extension from the court. For these reasons, the undersigned finds that plaintiff’s

 5   requests for admissions are deemed admitted because the responses were untimely.

 6          However, Federal Rule of Civil Procedure 36(b) permits plaintiff to file a motion to

 7   withdraw the matters admitted. The court may permit the withdrawal of the admission if it would

 8   promote the presentation of the merits of the action and if the court is not persuaded that it would

 9   prejudice the requesting party in maintaining or defending the action on the merits. Fed. R. Civ.

10   P. 36(b).

11          Plaintiff is granted thirty days to file a motion to withdraw the matters deemed admitted in

12   the untimely responses to the requests for admissions.

13          Accordingly, IT IS HEREBY ORDERED that:

14          1. Defendant’s amended motion to compel (ECF No. 35) is denied;

15          2. Plaintiff is granted thirty days from the date of this order to file a motion, pursuant to

16   Federal Rule of Civil Procedure 36(b), to withdraw the matters deemed admitted in the untimely

17   responses to the requests for admissions.

18   Dated: May 6, 2019

19

20
21

22

23

24
     Moh1773.com
25

26
27

28
                                                        7
